COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



WILLIAM G. KISLER AND SUSAN
G. KISLER,

                            Appellants,

v.

COLBERT NATHANIEL
COLDWELL,

                            Appellee.

§

§

§

§

§

No. 08-06-00129-CV

Appeal from the

County Court at Law No. 3

of El Paso County, Texas

(TC# 20051447)




O P I N I O N

           Pending before the Court is an agreed motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a).  Texas Rule of Appellate Procedure 42.1(a) states:
(a) On Motion or By Agreement. The appellate court may dispose of an appeal
as follows: 
(1) On Motion of Appellant.  In accordance with a motion of appellant,
the court may dismiss the appeal or affirm the appealed judgment or order
unless disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
                      (2) By Agreement. In accordance with an agreement signed by
the parties or their attorneys and filed with the clerk, the court
may:
                                 (A) render judgment effectuating the parties’
agreements;
                                 (B) set aside the trial court’s judgment without
regard to the merits and remand the case to the
trial court for rendition of judgment in accordance
with the agreements; or
                                 (C) abate the appeal and permit proceedings in the
trial court to effectuate the agreement.

Tex. R. App. P. 42.1(a).  The parties have complied with the requirements of Rule 42.1(a)(1). 
           The parties have settled all matters in controversy.  By their motion, the parties have
agreed that the underlying judgment should be vacated and a judgment of dismissal with
prejudice should be rendered.  Pursuant to Rule 42.1(a)(1), we grant the joint motion, vacate
the trial court’s judgment, and render a judgment of dismissal with prejudice.  Pursuant to
the agreement of the parties, costs are taxed against the party incurring same. See Tex. R.
App. P. 42.1(d).
 
                                                                  RICHARD BARAJAS, Chief Justice
August 3, 2006

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating